Wallace, J.
The demurrer to the bill must be the authority of the previous decisions of this court in Claflin v. McDermott, 12 Fed. Rep. 375, and Walser v. Seligman, 13 Fed. Rep. 415. As those cases were decided by me, I feel free to say that I doubt whether they do not adopt a too technical view of the right of a creditor whose judgment has been obtained against his debtor at the place of his domicile, and whose execution has been issued there, and returned unsatisfied, to maintain a creditors’ bill in a court of another state; and I may be permitted to express the hope that the present case may be taken to the supreme court for review.